DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements of 14 July 2020, 02 December 2020, and 27 April 2021 were received and reviewed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/598,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/598,395 recites an occupant restraint system comprising a seat belt device as claimed in the instant application and a controller configured to take up webbing by a predetermined amount based on  vehicle speed, steering angular velocity and an estimated lateral acceleration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (US 2007/0228713 A1).
Regarding claim 1, Takemura teaches a vehicle occupant restraint system comprising: 
a seatbelt device (40) configured to be able to restrain an occupant seated on a vehicle seat by using a webbing (42) of which one end is wound on a take-up device (41) (See paragraph [0044] ) and the other end (46) is fixed to the vehicle seat or a vehicle body and configured to be able to take up the webbing (42) by driving a motor (52) provided in the take-up device (41); and 
a controller (69) configured to, when a vehicle speed is higher than or equal to a predetermined vehicle speed threshold, a steering angle velocity is higher than or equal to a predetermined steering angle velocity threshold set for each vehicle speed, and an estimated lateral acceleration (See steering angle acceleration, steering angle acceleration would directly correlate to lateral acceleration) estimated to be applied to the vehicle is higher than or equal to a predetermined acceleration threshold, take up the webbing by a predetermined amount by driving the motor (See Fig. 4, abstract, paragraphs [0017] and [0051]).
Regarding claim 2, Takemura teaches the controller (69) is configured to increase the steering angle velocity threshold as the vehicle speed decreases (See paragraphs [0022], [0080] and [0083], the steering angle speed threshold is lower at higher vehicle speeds thus the steering angle speed threshold is higher at lower vehicle speeds).
Regarding claim 3, Takemura teaches the controller (69) is configured to set the acceleration threshold for each vehicle speed (See paragraphs [0022], [0074], [0084], and Fig. 6 “threshold-setting maps).
Regarding claim 4, Takemura teaches the controller (69) is configured to decrease the acceleration threshold as the vehicle speed decreases (See at least paragraph [0022] teaching threshold values correspond to vehicle speed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 2007/0228713 A1) in view of Lawrence et al. (EP 0728624 A2).
Regarding claim 5, Takemura does not explicitly disclose the controller is configured to, when a side slip is predicted or detected while the vehicle is running, change the steering angle velocity threshold and the acceleration threshold such that the steering angle velocity threshold and the acceleration threshold become higher than the steering angle velocity threshold and the acceleration threshold when no side slip of the vehicle is predicted or detected.
However, Lawrence teaches an actuatable restraining device where the threshold value for activation is dependent on confidence level, and confidence level is a measure of uncertainty in response to vehicle characteristics such as wheel slip (See Col. 8, Lines 29-44). When confidence level is low the threshold is reduced, therefore when the vehicle is in a slip condition the threshold values .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included references teach seatbelt devices of relevance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616